DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-23 are objected to because of the following informalities:   
Relative to claims 2-23, the claim should begin with “The” instead of “A” since the claims depend from claim 1.  Applicant should replace, “A” with “The” in the beginning of each claim.
Relative to claims 2, 4-6, 10, 12-14, and 18-20, Applicant should insert a “,” after “claim 1” or “claim 11” in line 1.
Relative to claim 5, line 6, Applicant should insert a “,” after “recipient (60)”.
Relative to claim 11, line 4, Applicant should insert a “:” after “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the removing the second package at the first delivery location, before determining that the second package has been removed at the first delivery location for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al (US Patent No. 10,303,171).  Relative to claims 11-13, 18, and 20-21, Brady discloses:  a mobile robot (200)(Fig. 2A) adapted to deliver a first package (“objects”, or “items”) to a first delivery recipient at a first delivery location (“specified location” such as a residence’s address, “pickup area”)(Col. 2, lines 63-64; Col. 4, lines 60-62) prior to delivering a second package (another “object” or “item”) to a second delivery recipient at a second delivery location (another “specified location” such as another address, or “pickup area”), without reloading the robot (200)(Fig. 2A) between delivery locations (see shipment sets loaded into AGV compartment, Col. 7, lines 11-15; Col. 9, lines 40-42, which items are configured be delivered to multiple  
the package sensor (271-273)(Fig. 2A) is adapted to measure first data relating any packages (“objects” or “items”) removed from the package space (257) and/or first data relating to the any packages (“objects” or “items”) remaining within the package space (257)(Col. 12, lines 22-24; Col, 12, lines 51-54); 
the at least one package sensor (271-273) is configured to measure first data reflective of the presence or absence of each of a plurality of packages in the package space (257)(Col. 11, lines 55-58), and the identity of each such package (“object” or “item”)(Col. 12, lines 55-56 and lines 60-65); the package sensor (271-273) comprises one or more of: at least one camera (273)(Fig. 2A) adapted to at least take visual images of the package space (Col. 12, lines 51-53); at least one RFID reader configured read RFID tags attached to the packages; at least one weight sensor adapted to weigh the contents of the package space; and at least one motion sensor (272)(Fig. 2A) configured to detect removal of at least one of the packages based on a 
wherein the mobile robot (200) and/or a server (see “servers”, 320, of Ref. 326) with which the robot (1) is adapted to communicate, is adapted to identify the first package (“object” or “item”) to the first delivery recipient (“user”)(Col. 13, lines 5-8; Col. 11, lines 13-15; Col. 21, lines 14-15); and
the identification comprises at least one or more of: sending an image (“images, video”) of the package space (257) with the first package (“object” or “item”) indicated to the first delivery recipient (user via user interface., Col. 20, lines 49-55; Col. 13, lines 1-4); sending the first delivery recipient (user) an image of the first package (“object” or “item”)(Col. 13, lines 1-4); and visually identifying the first package (“object” or “item”) with a graphical sign, and communicating said sign to the first delivery recipient (Col. 13, lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady.  Relative to claims 14-17, Brady discloses all claim limitations mentioned above, including: the processing component (210) is adapted to determine whether packages  
the mobile robot’s communication component (inherently included, see wired or wireless communication with Ref. 210) is adapted to communicate with at least one external server (see “servers”, 320, of Ref. 326), and exchange second data relating to the packages (Col. 11, lines 7-14; Col. 21, lines 34-35);
the communication component (see “wired or wireless communication”) is adapted to send the package sensor’s (271-273) first data to the server (320 of Ref. 326); and
the server (320 of Ref. 326) is further adapted to send at least one command to the mobile robot (200) via the mobile robot’s communication component (Col. 21, lines 38-40; Col. 11, lines 5-20 and lines 37-41; Col. 12, lines 18-21); 
the communication component (“wired or wireless communication”) is adapted to exchange the package sensor’s first data with at least one remote terminal (120), and 
Brady does not expressly disclose: the processing component determines whether only the first package has been removed from the package space at the first delivery location; the server is adapted to determine whether only the first package has been removed from the package space at the first delivery location, and send a result of said determination to the robot’s communication component; said at least one command sent to the mobile robot is based at least partially on the package sensor’s first data; or the remote terminal is adapted to determine whether only the first package has been removed from the package space at the first delivery location.

It is also obvious that the removal of items from the package space is detected at a delivery location, which may be a first delivery location of a robot (200) along a delivery path.  As mentioned above, the sensors detect the removal of items by a user (i.e. a recipient, carrier, agent, etc.) or robot at a delivery location (Col. 12, lines 25-45).  
.

Allowable Subject Matter
Claim 1-10 are allowed, however claims 2-10 must be revised to overcome any claim objections.
Claims 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper (US 2018/0356823); Brady (US 2018/0024554); Siegel (US 10/248,120); Yu (US 2015/0006005).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.